DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 29 June 2021, 01 October 2021, and 29 June 2022, were filed after the mailing date of the patent application on 23 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 23 February 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites “wherein the subset of configured grant configuration identifiers”.  Here, the recitation, “configured grant configuration identifiers” was previous introduced in Claim 14.  Examiner respectfully suggests amending “configured grant configuration identifiers” to “the configured grant configuration identifiers” in accordance with antecedent basis.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  Claim 28 recites “A UE”.  Here, the acronym, “UE”, has not been defined in the claim.  Examiner respectfully suggests amending “A UE” to “A user equipment (UE)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17, 19, 22, and 24-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al. (US 20200220693 A1 – Embodiment of Figure 27; hereinafter referred to as “Babaei”).
Regarding Claim 25, Babaei discloses a user equipment (UE) for wireless communication, comprising: 
a memory (¶193-195 & Fig. 3, Babaei discloses a user equipment (UE) comprising non-transitory memory); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors (¶193-195 & Fig. 3, Babaei discloses that the UE further comprises a processor coupled to the memory where the memory stores program code instructions for execution by the processor) configured to: 
receive, in a downlink control information, a bit map identifying a plurality of feedback indicators for a plurality of uplink transmissions (¶487 & Fig. 27 (2710), Babaei discloses receiving, by a wireless device from a base station in one or more downlink control information (DCI), negative acknowledgments that identify whether a first codeblock group (CBG) of a first transport block (TB) and a second CBG of a second TB should be retransmitted on the uplink.  ¶413-414, Babaei discloses that the negative acknowledgments are represented as a plurality of bits where each bit indicates whether a particular CBG should be retransmitted), wherein the plurality of feedback indicators includes more than one acknowledgment and/or negative acknowledgment (¶487 & Fig. 27 (2710), Babaei discloses that the negative acknowledgments comprises negative acknowledgments for a plurality of CBGs); and 
retransmit one or more of the plurality of uplink transmissions based at least in part on receiving the bit map identifying the plurality of feedback indicators (¶487 & Fig. 27 (2730), Babaei discloses retransmitting, the first code block groups and the second code block groups based upon receiving negative acknowledgments identifying codeblock groups).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 25.
Regarding Claim 26, Babaei discloses the UE of claim 25.
Babaei further discloses the plurality of feedback indicators corresponds to a plurality of physical uplink shared channel transmission occasions (¶372 & ¶379, Babaei discloses that the uplink transmission of TBs may occur over a Physical Uplink Shared Channel (PUSCH).  Examiner correlates the radio resource of a particular TB over the PUSCH as an "occasion") with a plurality of different hybrid automatic repeat request identifiers (¶487, Babaei discloses that the negative acknowledgments are organized by a first HARQ process and a second HARQ process).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 26.
Regarding Claim 27, Babaei discloses the UE of claim 25.
Babaei further discloses the bit map includes a first region including a first subset of the plurality of feedback indicators for a first physical uplink shared channel occasion and a second region including a second subset of the plurality of feedback indicators for a second physical uplink shared channel occasion (¶487, Babaei discloses that the negative acknowledgments includes a first portion indicating the negative acknowledgments of a first CBG corresponding to the first TB and a second portion indicating a second portion indicating the negative acknowledgments of the second CBG corresponding to the second TB.  ¶372 & ¶379, Babaei discloses that the uplink transmission of TBs may occur over a Physical Uplink Shared Channel (PUSCH).  Examiner correlates the radio resource of a particular TB over the PUSCH as an "occasion").
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 27.
Regarding Claim 4, Babaei discloses the method of claim 1.
Babaei further discloses an arrangement of bits in the bit map is based at least in part on a corresponding order of the plurality of uplink transmissions with respect to at least one of: 
transmission time, 
transmission frequency, 
hybrid automatic repeat request identifier (¶487, Babaei discloses that the negative acknowledgments are organized by a first HARQ process and a second HARQ process), 
scheduling message time, or 
scheduling message frequency.
Regarding Claim 5, Babaei discloses the method of claim 1.
Babaei further discloses a first bit of the bit map corresponds to a first transport block of an uplink transmission of the plurality of uplink transmissions and a second bit of the bit map corresponds to a second transport block of the uplink transmission (¶487 & ¶413-414, Babaei discloses that a first bit of the negative acknowledgments corresponds to a first CBG of the first TB and at least another bit corresponding to a second CBG of the second TB).
Regarding Claim 6, Babaei discloses the method of claim 1.
Babaei further discloses a first bit of the bit map corresponds to a first code block group of an uplink transmission of the plurality of uplink transmissions and a second bit of the bit map corresponds to a second code block group of the uplink transmission (¶487 & ¶413-414, Babaei discloses that a first bit of the negative acknowledgments corresponds to a first CBG of the first TB and at least another bit corresponding to a second CBG of the second TB).
Regarding Claim 7, Babaei discloses the method of claim 1.
Babaei further discloses the plurality of uplink transmissions is a plurality of configured grant uplink transmissions (¶487 & Fig. 27 (2710), Babaei discloses that the first TB and the second TB are configured by a first configured grant).
Regarding Claim 8, Babaei discloses the method of claim 1.
Babaei further discloses the plurality of uplink transmissions is a plurality of dynamic grant uplink transmissions (¶325-326, Babaei discloses that the radio resources of the first TB and the second TB may be indicated by configured grant or a dynamic grant).
Regarding Claim 9, Babaei discloses the method of claim 1.
Babaei further discloses the plurality of uplink transmissions includes one or more configured grant uplink transmissions and one or more dynamic grant uplink transmissions (¶325-326, Babaei discloses that the radio resources of the first TB and the second TB may be indicated by configured grant and a dynamic grant).
Regarding Claim 28, Babaei discloses a UE for wireless communication, comprising: 
a memory (¶193-195 & Fig. 3, Babaei discloses a user equipment (UE) comprising non-transitory memory); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors (¶193-195 & Fig. 3, Babaei discloses that the UE further comprises a processor coupled to the memory where the memory stores program code instructions for execution by the processor) configured to: 
identify a failure associated with a plurality of uplink transmissions associated with a plurality of uplink transmission occasions (¶487 & Fig. 27 (2710), Babaei discloses identifying, by a wireless device from one or more downlink control information (DCI), negative acknowledgments that identify whether a first codeblock group (CBG) of a first transport block (TB) and a second CBG of a second TB were unsuccessfully received); and 
retransmit the plurality of uplink transmissions using a subsequent single uplink transmission (¶487 & Fig. 27 (2730), Babaei discloses retransmitting, the first code block groups and the second code block groups based upon receiving negative acknowledgments identifying codeblock groups).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 28.
Regarding Claim 11, Babaei discloses the method of claim 10.
Babaei further discloses the plurality of uplink transmissions associated with the plurality of uplink transmission occasions is a plurality of physical uplink shared channel transmissions associated with a plurality of physical uplink shared channel occasions (¶487, Babaei discloses that the negative acknowledgments includes a first portion indicating the negative acknowledgments of a first CBG corresponding to the first TB and a second portion indicating a second portion indicating the negative acknowledgments of the second CBG corresponding to the second TB.  ¶372 & ¶379, Babaei discloses that the uplink transmission of TBs may occur over a Physical Uplink Shared Channel (PUSCH).  Examiner correlates the radio resource of a particular TB over the PUSCH as an "occasion").
Regarding Claim 12, Babaei discloses the method of claim 10.
Babaei further discloses the plurality of feedback indicators corresponds to a plurality of physical uplink shared channel transmission occasions (¶372 & ¶379, Babaei discloses that the uplink transmission of TBs may occur over a Physical Uplink Shared Channel (PUSCH).  Examiner correlates the radio resource of a particular TB over the PUSCH as an "occasion") with a plurality of different hybrid automatic repeat request identifiers (¶487, Babaei discloses that the negative acknowledgments are organized by a first HARQ process and a second HARQ process).
Regarding Claim 13, Babaei discloses the method of claim 10.
Babaei further discloses the subsequent single uplink transmission is a next configured grant occasion (¶487 & Fig. 27 (2730), Babaei discloses retransmitting the first code block groups and the second code block groups occurs on remaining radio resources of the configured grant.  Examiner correlates the remaining radio resources of the configured grant as “a next configured grant occasion”).
Regarding Claim 14, Babaei discloses the method of claim 10.
Babaei further discloses the subsequent single uplink transmission is a next configured grant occasion associated with one of a subset of configured grant configuration identifiers (¶487 & Fig. 27 (2730), Babaei discloses that the retransmitting the first code block groups and/or the second code block groups is associated with at least a first HARQ process ID).
Regarding Claim 15, Babaei discloses the method of claim 14.
Babaei further discloses the subset of configured grant configuration identifiers includes one or more configured grant configuration identifiers of the plurality of uplink transmissions (¶487 & Fig. 27 (2730), Babaei discloses that the at least one HARQ process ID corresponding to the retransmitted first code block groups and/or second code block groups is associated with the at least a HARQ process ID corresponding to the initial transmission of the first code block groups and/or second code block groups).
Regarding Claim 16, Babaei discloses the method of claim 14.
Babaei further discloses the subset of configured grant configuration identifiers excludes one or more configured grant configuration identifiers of the plurality of uplink transmissions (¶487 & Fig. 27 (2730), Babaei discloses that the at least one HARQ process ID corresponding to the retransmitted first code block groups and/or second code block groups may exclude the at least a HARQ process ID corresponding to the initial transmission of the first code block groups and/or second code block groups.  Here, the initial correctly received transmission of either the first code blocks of the first TB or the second code blocks of the second TB would cause the exclusion of the HARQ Process ID corresponding to the correctly received first code blocks of the first TB or the second code blocks of the second TB respectively).
Regarding Claim 19, Babaei discloses the method of claim 10.
Babaei further discloses the plurality of uplink transmissions is associated with a greater resource allocation than the subsequent single uplink transmission (¶487 & Fig. 27 (2730), Babaei discloses that the radio resources, configured by the grant, is larger than the resources for the retransmitted CBGs); and further comprising: 
scaling a configured grant resource allocation of the subsequent single uplink transmission to accommodate the plurality of uplink transmissions (¶487 & ¶325-326, Babaei discloses using the remaining resources of the radio resources, indicated by configured grant, to retransmit the CBGs indicated by the DCI.  Here, the resources associated with the retransmission would be scaled dependent upon the number of CBGs for retransmission).
Regarding Claim 29, Babaei discloses the UE of claim 28.
Babaei further discloses the memory and the one or more processors are further configured to: 
receive a feedback message with one or more bits identifying the failure associated with the plurality of uplink transmissions (¶487 & Fig. 27 (2710), Babaei discloses receiving, by a wireless device from a base station in one or more downlink control information (DCI), negative acknowledgments that identify whether a first codeblock group (CBG) of a first transport block (TB) and a second CBG of a second TB should be retransmitted on the uplink.  ¶413-414, Babaei discloses that the negative acknowledgments are represented as a plurality of bits where each bit indicates whether a particular CBG should be retransmitted), wherein the feedback message does not include one or more operation parameters for the subsequent single uplink transmission (¶487 & Fig. 27 (2730), Babaei discloses that the DCI does not identify the remaining radio resources configured by the grant); and 
use one or more stored operation parameters for the subsequent single uplink transmission (¶487 & ¶325-326, Babaei discloses using the remaining resources of the radio resources, indicated by configured grant, to retransmit the CBGs indicated by the DCI).
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 21, 23, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 20200220693 A1 – Embodiment of Figure 4; hereinafter referred to as “Babaei2”).
Regarding Claim 30, Babaei discloses the UE of claim 28.
Babaei further discloses the memory and the one or more processors are further configured to: 
receive a feedback message with one or more bits identifying the failure associated with the plurality of uplink transmissions (¶487 & Fig. 27 (2710), Babaei discloses receiving, by a wireless device from a base station in one or more downlink control information (DCI), negative acknowledgments that identify whether a first codeblock group (CBG) of a first transport block (TB) and a second CBG of a second TB should be retransmitted on the uplink.  ¶413-414, Babaei discloses that the negative acknowledgments are represented as a plurality of bits where each bit indicates whether a particular CBG should be retransmitted).
However, Babaei the feedback message includes one or more operation parameters for the subsequent single uplink transmission; and use the one or more operation parameters for the subsequent single uplink transmission.
Babaei2, a prior art reference in the same field of endeavor, teaches the feedback message includes one or more operation parameters for the subsequent single uplink transmission (¶476-477 & Fig. 24, Babaei2 teaches that the downlink control information further includes a bandwidth switch command which affects the operation of the retransmission of the CBG indicated by the DCI.  Here, Examiner correlates a bandwidth switch to a different bandwidth part as a parameter that affects the operation of the uplink retransmission); and use the one or more operation parameters for the subsequent single uplink transmission (¶476-477 & Fig. 24, Babaei2 teaches that the bandwidth switch of downlink control information is used for the uplink retransmission).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Babaei by requiring that the feedback message includes one or more operation parameters for the subsequent single uplink transmission; and use the one or more operation parameters for the subsequent single uplink transmission as taught by Babaei2 because retransmission of uplink data on unlicensed cells is improved by reducing the loss of packets during bandwidth part switching (Babaei, ¶475).
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 30.
Regarding Claim 21, Babaei discloses the method of claim 10.
Babaei further discloses the plurality of uplink transmissions is associated with a greater resource allocation than the subsequent single uplink transmission (¶487 & Fig. 27 (2730), Babaei discloses that the radio resources, configured by the grant, is larger than the resource for a for the retransmission).
However, Babaei does not explicitly disclose the method further comprising: splitting the plurality of uplink transmissions into a first subset of information for transmission using the subsequent single uplink transmission and a second subset of information for transmission using another subsequent uplink transmission.
Babaei2, a prior art reference in the same field of endeavor, teaches the method further comprising: 
splitting the plurality of uplink transmissions into a first subset of information for transmission using the subsequent single uplink transmission and a second subset of information for transmission using another subsequent uplink transmission (¶476-477 & Fig. 24, Babaei2 teaches transmitting a first CBG associated with a first TB on resources associated with a fourth configured grant and transmitting a second CBG associated with a first TB on other resources associated with a fifth configured grant).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Babaei by splitting the plurality of uplink transmissions into a first subset of information for transmission using the subsequent single uplink transmission and a second subset of information for transmission using another subsequent uplink transmission as taught by Babaei2 because retransmission of uplink data on unlicensed cells is improved by reducing the loss of packets during bandwidth part switching (Babaei, ¶475).
Regarding Claim 23, Babaei discloses the method of claim 22.
However, Babaei does not disclose selecting whether to transmit using a configured grant or the dynamic grant based at least in part on an order of the configured grant and the dynamic grant.
Babaei2, a prior art reference in the same field of endeavor, teaches selecting whether to transmit using a configured grant or the dynamic grant based at least in part on an order of the configured grant and the dynamic grant (¶476-477 & Fig. 24, Babaei2 teaches transmitting a first CBG associated with a first TB on a fourth configured grant and transmitting a second CBG associated with a first TB on a fifth configured grant.  Here, the occurrence of the second DCI, correlated to "the dynamic grant", alters whether the uplink retransmission occurs on radio resources of the configured grant or radio resources indicated by the DCI).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Babaei by selecting whether to transmit using a configured grant or the dynamic grant based at least in part on an order of the configured grant and the dynamic grant as taught by Babaei2 because retransmission of uplink data on unlicensed cells is improved by reducing the loss of packets during bandwidth part switching (Babaei, ¶475).
Regarding Claim 24, Babaei discloses the method of claim 10.
Babaei further discloses receiving a downlink control information including one or more bits identifying the failure associated with the plurality of uplink transmissions (¶487 & Fig. 27 (2710), Babaei discloses receiving, by a wireless device from a base station in one or more downlink control information (DCI), negative acknowledgments that identify whether a first codeblock group (CBG) of a first transport block (TB) and a second CBG of a second TB should be retransmitted on the uplink.  ¶413-414, Babaei discloses that the negative acknowledgments are represented as a plurality of bits where each bit indicates whether a particular CBG should be retransmitted).
However, Babaei does not explicitly disclose the downlink control information includes a scheduling information for retransmission of one or more failed transport blocks or code block groups.
Babaei2, a prior art reference in the same field of endeavor, teaches the downlink control information includes a scheduling information for retransmission of one or more failed transport blocks or code block groups (¶476-477 & Fig. 24, Babaei2 teaches that the downlink control information further includes a bandwidth switch command which affects the operation of the retransmission of the CBG indicated by the DCI.  Here, Examiner correlates a bandwidth switch to a different bandwidth part as a parameter that affects the operation of the uplink retransmission).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Babaei by requiring that the downlink control information includes a scheduling information for retransmission of one or more failed transport blocks or code block groups as taught by Babaei2 because retransmission of uplink data on unlicensed cells is improved by reducing the loss of packets during bandwidth part switching (Babaei, ¶475).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474